Citation Nr: 0102170	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

3.  Entitlement to service connection for myocardial 
infarction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for arthritis of 
multiple joints.  

6.  Entitlement to service connection for bilateral glaucoma.

7.  Entitlement to service connection for a cataract of the 
left eye.

8.  Entitlement to service connection for plantar warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1964 to December 1972, with additional service in 
the South Dakota Army National Guard from December 1972 to 
February 1977.  He also had subsequent service in the 
Reserve, with various periods of active duty and active duty 
for training between March 1986 and July 1992.  Specific 
periods of active duty and active duty for training in the 
Army Reserve included service from March 1986 to August 1986, 
from April 1987 to August 1987, from November 1987 to October 
1988 and from February 1991 to July 1992.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims.

The record reflects that in September 1997, the veteran 
presented testimony at a personal hearing before the 
undersigned.

In a Supplemental Statement of the Case (SSOC) issued in 
November 1993, it appears that the RO characterized several 
of the issues on appeal as being whether new and material 
evidence had been submitted to reopen previously denied 
claims.  The Board is of the opinion that this was in error, 
as no final decisions had yet been issued regarding any of 
the claims on appeal.  However, it also appears that the RO 
has since corrected this error, and has adjudicated these 
claims on a de novo basis, rather than addressing whether new 
and material evidence had been submitted to reopen previously 
denied claims.  See the SSOC dated in April 1998.  Because 
the RO has correctly adjudicated these claims on a de novo 
basis, the Board finds that the veteran will not be 
prejudiced by its continuing to do so in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].

The issues of entitlement to service connection for arthritis 
of multiple joints, bilateral glaucoma, cataract of the left 
eye, and plantar warts will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The credible and probative evidence of record shows that 
the veteran's bilateral tinnitus was incurred in service.

2.  The credible and probative evidence of record shows that 
the veteran's COPD was incurred in service.

3.  The credible and probative evidence of record shows that 
the veteran's myocardial infarction was incurred in service.

4.  The credible and probative evidence of record shows that 
the veteran's hypertension was incurred in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(d) 
(2000).

2.  Service connection for COPD is warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d) (2000).

3.  Service connection for myocardial infarction is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) 
(2000).

4.  Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral tinnitus, COPD, hypertension, and myocardial 
infarction.  For reasons which will be discussed in greater 
detail below, the Board believes that these issues are ready 
for adjudication.  As noted in the Introduction, the 
remaining issues on appeal will be addressed in the remand 
portion of this decision.

In the interest of clarity, the Board will first discuss the 
pertinent law and regulations applicable to all issues on 
appeal.  The Board will then separately address the veteran's 
claims for bilateral tinnitus, COPD, myocardial infarction 
and hypertension.


Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for chronic 
disabilities, such as arthritis and cardiovascular-renal 
disease, including hypertension, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide these five claims.  The Board is unaware of, 
and the veteran has not identified, any additional evidence 
which is necessary to make an informed decision on these 
claims.  Thus, the Board believes that all relevant evidence 
which is available has been obtained with regard to these 
issues.  The veteran and his representative, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
personal hearing conducted before the undersigned.    
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied as to these five 
issues.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for bilateral tinnitus.

Factual Background

Service medical records from the veteran's initial period of 
active duty in the U.S. Army are negative for any complaints 
or treatment of tinnitus.  In a report of medical examination 
dated at discharge in December 1972, an examiner noted 
"normal" for the veteran's ears.  Audiometric testing 
conducted at discharge revealed evidence of bilateral hearing 
loss.

In March 1973, the veteran underwent a VA physical 
examination.  The VA examiner noted that the veteran had 
reported experiencing difficulty hearing.  During a VA ear, 
nose, and throat (ENT) examination conducted in October 1980, 
a VA examiner noted a diagnosis of severe high frequency 
hearing loss in the left ear consistent with noise exposure.  
The examination report is negative for any complaints or 
findings of tinnitus.  

In a January 1980 rating decision, the RO granted service 
connection for hearing loss in the left ear.  

In August 1989, the veteran's accredited representative, 
acting on the veteran's behalf, filed a claim of entitlement 
to service connection for tinnitus.  

A VA audiological examination conducted in November 1989 
revealed evidence of high frequency hearing loss.  A history 
of noise exposure in service was noted.

During a VA ear, nose and throat (ENT) examination conducted 
in December 1992, the veteran reported experiencing the onset 
of tinnitus in both ears in 1968, although he stated that it 
was worse in the left ear than in the right.  He stated that 
he had been exposed to both gunfire and artillery fire while 
in the service.  Audiological examination of the right ear 
revealed normal hearing through 4000 Hertz, with moderate to 
severe sensorineural hearing loss from 6000 to 8000 Hertz.  
Audiological examination of the left ear revealed moderate to 
severe sensorineural hearing loss above 3000 Hertz.  The VA 
examiner noted a diagnosis of bilateral high frequency 
sensorineural hearing loss consistent with the veteran's 
reported history of noise exposure.  The VA examiner also 
noted a diagnosis of tinnitus secondary to his history of 
noise exposure.

The bulk of the medical records from the veteran's service in 
the reserves are negative for any complaints or treatment of 
tinnitus.  However, in reports of medical history completed 
in December 1991 and June 1992, the veteran reported a 
history of ringing in both ears.

During his September 1997 hearing, the veteran reiterated his 
contention that he had been repeatedly exposed to gunfire and 
other loud noises during service.  In response to 
questioning, he explained that his noise exposure had been in 
the form of firing weapons during training and in target 
practice, but not in combat with enemy troops.  The veteran 
also reasserted that he had experienced ringing in his ears 
since prior to his discharge in December 1972.  

Analysis

As discussed in detail above, the veteran and his accredited 
representative essentially contend that he has tinnitus in 
both ears as a result of exposure to loud noises in service.

In reviewing this claim, the Board finds the most probative 
evidence of record to be the report of the veteran's December 
1992 VA ENT examination.  In this report, the VA examiner 
concluded that the veteran did have tinnitus, which was 
secondary to his reported history of noise exposure in 
service.  The Board cannot identify any medical evidence to 
the contrary.  The Board believes the opinion of the December 
1992 VA examiner to be consistent with the veteran's previous 
VA ENT and audiological evaluations, which revealed evidence 
of hearing loss in the veteran's left ear due to noise 
exposure in service.  Although the Board is of course aware 
that the veteran's bilateral tinnitus constitutes a 
disability separate and distinct from his left ear hearing 
loss, the Board is of the opinion that these previous 
findings support the conclusion of the December 1992 VA 
examiner that the veteran incurred acoustic trauma during 
service.

Therefore, the Board concludes that the preponderance of the 
competent and probative evidence of record supports the 
veteran's contention that he developed tinnitus as a result 
of exposure to loud noises in service.  Accordingly, the 
Board further finds that service connection for bilateral 
tinnitus is warranted.  Thus, the benefit sought on appeal is 
granted.

2.  Entitlement to service connection for COPD.

Factual Background

Service medical records from the veteran's initial period of 
active duty show that in July 1969, he was admitted to a 
hospital after complaining of a chronic morning cough.  A 
long history of smoking was noted.  Physical examination was 
found to be completely unremarkable, and chest x-rays were 
noted to be within normal limits.  Subsequent service medical 
records from this period of service are negative for any 
further pulmonary complaints.  In a report of physical 
examination completed at separation in December 1972, an 
examiner found the veteran's lungs and chest to be normal.

Service medical records from the veteran's service in the 
reserves are also negative for any complaints of coughing or 
findings of COPD through 1987.  These records reflect that in 
July 1988, while still on active duty, the veteran underwent 
surgery for a left eye cataract.  Thereafter, in a report of 
medical history completed at separation in October 1988, the 
veteran reported a history of possible COPD.  An examiner 
noted the presence of a chronic morning cough.  In a report 
of medical examination conducted in October 1988, an examiner 
noted that the veteran had been a smoker for 30 years and 
that he had a chronic morning cough.  The examiner noted a 
diagnosis of rule out COPD.

In January 1989, the veteran filed a claim of entitlement to 
service connection for COPD.  He contended that service 
connection was warranted because he had been diagnosed with 
COPD while undergoing surgery for his cataract while on 
active duty.  During a VA physical examination conducted on 
November 20, 1989, the veteran reported that prior to his 
1988 surgery, he had been experiencing a shortness of breath 
while stationed in the mountains of Honduras that year.  Upon 
examination, the VA examiner determined that there were no 
clinical findings of COPD.  The VA examiner concluded, 
however, that a diagnosis of COPD was warranted and that it 
was probably only mildly symptomatic.

Chest x-rays obtained on November 21, 1989, revealed the 
presence of increased "patchy" markings on the right base 
medially.  The VA radiologist noted a diagnosis of COPD.

Service medical records from the veteran's final period of 
active duty (February 1991 to July 1992) reflect that in 
November 1991, he underwent a Medical Board Evaluation.  In 
the report of this evaluation, it was noted that the veteran 
had a past history of COPD, which had been confirmed by chest 
x-rays and pulmonary function tests (PFT) in 1989.  Current 
x-rays reportedly revealed a slight hyperexpansion consistent 
with mild COPD.  The examiner noted a diagnosis of COPD, 
mild, asymptomatic.  The Medical Board concluded that the 
date of origin of the COPD was 1989, and that the disability 
had preexisted service and not been aggravated by service.

During his April 1994 personal hearing, the veteran testified 
that he had first been told that he had COPD during his 1988 
surgery for cataract surgery.  He indicated that he was not 
currently receiving any treatment for this disability.  
During his September 1997 hearing, the veteran indicated that 
his COPD was something that "comes on slowly", and that he 
had not yet felt the need to seek additional treatment.

Analysis

The veteran is essentially contending that service connection 
for his COPD is warranted because he was first diagnosed with 
this disability during a hospitalization for cataract surgery 
while on active duty in July 1988.

After reviewing the record, the Board finds that the weight 
of the competent and probative evidence of record supports 
the veteran's contention that his COPD was incurred in 
service.  Although the veteran's July 1988 surgical records 
are negative for any diagnosis of COPD, the Board notes that 
the veteran did report a history of possible COPD upon his 
separation in October 1988.  The Board believes that this 
report provides at least some corroboration for the veteran's 
contention that he had been told that he had COPD during his 
July 1988 hospitalization.  In addition, the Board notes that 
a report of medical examination dated in October 1988 shows 
that although an examiner noted a diagnosis of rule out COPD, 
the examiner also appears to have recommended that PFT's and 
other appropriate tests be performed by VA in order to 
clarify whether the veteran had COPD.  The first indication 
of any such tests being performed by VA is the report of the 
chest x-rays dated in November 1989, the results of which 
were found to be consistent with a diagnosis of COPD.  The 
record reflects that the veteran's diagnosis of COPD was also 
confirmed by the November 1989 VA examiner, based primarily 
on symptoms similar to those reported by the veteran in 1988, 
including shortness of breath.

In short, although the Board recognizes that there is no 
conclusive diagnosis of COPD of record during the veteran's 
period of service in 1988, the Board nevertheless finds that 
the weight of the competent medical evidence suggests that 
the veteran's COPD manifested during this period.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(2000).  The Board's conclusion is based primarily on the 
report of the veteran's October 1988 VA examination, in which 
an examiner noted a history of coughing and recommended that 
testing be conducted by VA.  As discussed in detail above, 
although the examiner noted a diagnosis of rule out COPD, the 
record shows that a diagnosis of COPD was subsequently 
confirmed by x-rays and by physical examination in November 
1989.

The Board notes that in November 1991, a Medical Board 
concluded that the veteran's COPD preexisted service and was 
not aggravated by service.  However, it appears that in 
reaching this conclusion, the Medical Board only considered 
the issue of whether the veteran's COPD preexisted his 
reentry onto active duty in February 1991.  The Board 
believes that this is evident by the notation in the Medical 
Board's report that the veteran's COPD had its origin in 
1989.  The Medical Board noted that COPD had been confirmed 
by testing in 1989, but offered no discussion as to whether 
there was evidence that the disability existed prior to that 
date.  Therefore, while the Board agrees with the Medical 
Board's conclusion that the veteran's COPD existed at the 
time of his entrance onto active duty in February 1991, the 
Board finds this report of be of no probative value in 
determining whether the veteran's COPD was incurred during a 
previous period of active duty.

In summary, the Board finds that the weight of competent and 
probative evidence of record establishes that the veteran's 
contention that his COPD was incurred in service.  
Accordingly, the Board finds service connection for COPD is 
warranted.  Thus, the benefit sought on appeal is granted.

3.  Entitlement to service connection for myocardial 
infarction and hypertension.

Factual background

Service medical records from the veteran's initial period of 
active duty in the U.S. Army are negative for any complaints 
or treatment for hypertension or heart disease.  Subsequent 
service medical records from the veteran's service in the 
reserves are also negative for any complaints or treatment 
for these disabilities through 1983.

The record reflects that between 1983 and 1987, the veteran 
received regular treatment from the MacGregor Medical 
Association.  These records contain no indication that the 
veteran received treatment for hypertension or high blood 
pressure prior to 1986.

In a report of medical history dated in May 1984, the veteran 
noted a history of high blood pressure.  In a report of 
physical examination dated in May 1984, an examiner noted 
that the veteran's blood pressure was found to be 120/80.

In another report of medical history completed in February 
1985, the veteran reported a history of high blood pressure.  
In a report of physical examination, an examiner noted that 
his blood pressure was 142/90.  Service medical records show 
that between February 2, 1985 to February 8, 1985, the 
veteran's blood pressure was taken regularly for five days in 
a row.  Blood pressure readings during this five-day period 
ranged from 130/100 to 118/74.  His diastolic pressure was 
noted to be over 90 on only one of these days, and his 
systolic pressure was never more than 130.  In a February 
1985 clinical note, an examiner noted that he had been taking 
readings from a number of individuals over several days in 
both the morning and in the noon.  The examiner indicated 
that the readings were invariably found to be higher in the 
morning than later in the day, as was shown to be the case 
with the veteran.  In a clinical note dated February 7, 1985, 
it was noted that the veteran had donated blood.

Upon the veteran's reentry into active duty in March 1986, 
the veteran's blood pressure was found to be 128/86 and his 
heart was found to be normal.  Subsequent service medical 
records reveal that on May 23, 1986, the veteran's blood 
pressure was not to be 154/110.  The veteran reported that he 
had previously been told by a physician at MacGregor that he 
was borderline hypertension and that three years before he 
had been placed on antihypertensive medication for a period 
of two weeks.  The veteran was seen for additional blood 
pressure checks on several occasions throughout May and June 
1986, during which time his readings ranged from 168/116 to 
140/90.  His diastolic pressure was noted to be over 100 on 
several occasions, and his systolic pressure was also noted 
to be over 160 several times.  In a clinical note dated May 
30, 1006, a diagnosis of mild hypertension was noted.  
Subsequent clinical notes from this period of service reflect 
that the veteran continued to receive medication for 
hypertension.  A clinical note dated August 25, 1986 shows 
that the veteran's blood pressure reading was found to be 
172/112.  The veteran's DD 214 shows that he was released 
from this period of active duty on August 26, 1986.  No 
report of separation examination is associated with the 
veteran's service medical records.

In February 1987, the veteran filed a claim of entitlement to 
service connection for hypertension.  He contended that he 
had been diagnosed with this disability while on active duty 
from March 1986 to August 1986.

As noted above, the veteran served on active duty from 
November 1987 to October 1988.  Service medical records from 
this period are negative for any diagnoses of hypertension.  
In a report of medical history completed in October 1988, the 
veteran reported a history of high blood pressure.  Upon 
examination, his blood pressure was noted to be 134/86.

During his November 1989 VA examination, the veteran reported 
a history of hypertension.  The VA examiner noted a diagnosis 
of "hypertension by history, not documented."

In a report of medical history completed at his reentry into 
service in January 1991, the veteran reported a history of 
high blood pressure in 1986.  Upon examination, his blood 
pressure was not to be 110/80.

Subsequent service medical records from the veteran's final 
period of service show that in May 1991, he was admitted to 
the hospital with complaints of chest pains with numbness in 
both hands.  It was noted on admission that the veteran had 
no prior history of heart disease or anginal symptoms.  His 
blood pressure was noted as 118/80.  The examining physician 
noted a diagnosis of atherosclerotic heart disease, status 
post non-Q wave myocardial infarction and abnormal post-
infarction treadmill stress test.  The veteran subsequently 
underwent a cardiac catheritization.  Thereafter, he was seen 
at the cardiac clinic throughout June 1991.  Blood pressure 
readings during this period ranged from 150/105 to 96/60.  In 
a July 1991 clinical note, it was noted that the veteran had 
been referred for a consultation regarding hypertension.  A 
diagnosis of hypertension, controlled, was noted.

The record reflects that the veteran continued to receive 
follow-up treatment for his heart disease throughout his 
final period of service.  During the November 1991 Medical 
Board Evaluation, the veteran was diagnosed with 
atherosclerotic heart disease, status post non-Q inferior 
myocardial infarction, status post TPA; two vessel coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty times three.  A diagnosis of "High 
blood pressure, mild, controlled" was also noted.  In a 
report of physical examination conducted at discharge in 
1992, the examiner noted diagnoses of atherosclerotic heart 
disease status-post myocardial infarction and hypertension.

During his April 1994 hearing, the veteran testified that he 
had first been examined for a problem with his blood pressure 
in 1983, but that he was first diagnosed with hypertension 
while on active duty in 1986.  He stated that although he 
stopped taking medication for hypertension at the end of 
1986, he started taking it again after his heart attack in 
May 1991.  He indicated that he has been on hypertension 
medication ever since his myocardial infarction.  During his 
September 1997, the veteran essentially reiterated his 
contentions regarding his hypertension.  He also testified 
that he had never had any history of heart disease prior to 
his myocardial infarction in May 1991.

VA treatment records reflect that the veteran continued to 
receive treatment for a heart condition from 1994 to 1997.  
In April 1997, the veteran was admitted for a cardiac 
catheterization.  A May 1997 Discharge Summary reflects 
diagnoses of coronary artery disease status post cardiac 
catheterization and hypertension.

Analysis

Hypertension

The Board finds that the evidence demonstrates that the 
veteran's hypertension was incurred in service.  In reaching 
this conclusion, the Board found the most probative evidence 
to be the service medical records dated between May 1986 and 
August 1986, which show that the veteran was diagnosed with 
hypertension several times throughout this period.  The Board 
notes that this diagnosis is consistent with the veteran's 
blood pressure readings during this period, which repeatedly 
showed his diastolic pressure to be over 100, and his 
systolic pressure to be over 160.  These readings meet the 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101, which 
require that in order for hypertension to be considered 
manifested to a compensable degree, the evidence must show 
diastolic pressure of predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Therefore, in light of the diagnoses of hypertension noted in 
the service medical records from May 1986 to August 1986, as 
well as the blood pressure readings taken throughout this 
period, which meet the criteria for hypertension set forth in 
Diagnostic Code 7101, the Board finds that the weight of the 
competent and probative evidence shows that the veteran's 
hypertension was incurred in service.

The Board notes that the veteran has reported receiving 
treatment for high blood pressure in 1983.  Accordingly, the 
Board has considered the issue of whether the veteran's 
hypertension preexisted his period of service in 1983.  
However, the Board notes that the private medical records in 
question from 1983 are associated with the claims folder, and 
these records are negative for any treatment or diagnoses of 
high blood pressure or hypertension.  In Miller v. West, 11 
Vet. App. 345, 348 (1998), the Court held that a veteran's 
self-report that he had previously suffered from "depression 
or excessive worry;" in-service clinical records reflecting a 
pre-service diagnosis of a psychiatric disability, and an in-
service medical board that found the veteran's psychiatric 
disability to have preexisted service were insufficient to 
rebut the "presumption of soundness" as was found in 38 
U.S.C.A § 1111, because these records "were not supported by 
any contemporaneous clinical evidence or recorded history in 
the record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  As in Miller, there 
is no contemporaneous medical evidence of record to support 
the conclusion that the veteran's hypertension preexisted his 
entry into active duty in March 1986.  Accordingly, the Board 
finds that the veteran's reports of having been previously 
treated for high blood pressure in 1983 are not sufficient to 
constitute "clear and unmistakable evidence" that the 
disability in question existed at the time of the veteran's 
entry into active duty in March 1986.  Thus, the Board finds 
that the statutory presumption that the veteran was in sound 
condition at the time of his induction into service has not 
been rebutted in this case.

Therefore, in summary, the Board finds that the weight of 
competent and probative evidence of record establishes that 
the veteran's hypertension was incurred in service.  
Accordingly, the Board finds service connection for 
hypertension is warranted.  Thus, the benefit sought on 
appeal is granted.

Myocardial infarction

With respect to the veteran's myocardial infarction, the 
Board finds that the weight of the competent and probative 
evidence of record also demonstrates that this disability was 
incurred in service.  In reaching this conclusion, the Board 
considered the veteran's service medical records, which 
reflect that in May 1991, he was admitted to the hospital for 
chest pains and received a diagnosis of myocardial 
infarction.  At that time, it was noted that the veteran had 
no prior history of heart disease.  The Board notes that this 
appears to be consistent with the other medical records 
associated with the claims folder, which are entirely 
negative for any diagnoses of heart disease or myocardial 
infarction prior to May 1991.  Subsequent service medical 
records reflect that he continued to receive treatment for a 
heart condition throughout his final period of active duty.  
Furthermore, VA treatment records reflect that he also 
continued to receive treatment for heart disease from 1994 to 
1997.  Based on the aforementioned evidence, the Board 
concludes that the veteran's myocardial infarction was 
incurred in service.

The Board recognizes that in the November 1991 Medical Board 
Evaluation, it was concluded that the veteran's 
atherosclerotic heart disease status post myocardial 
infarction had preexisted service and not been aggravated by 
service.  However, the Board notes that although the Medical 
Board concluded that the veteran's heart disease preexisted 
service, the Medical Board also specifically found that the 
date of origin of the disease was May 1991, which was four 
months after the veteran had reentered active duty.  There is 
no basis noted for the Medical Board's ultimate conclusion 
that the disease preexisted service, and no explanation 
offered as to the contradiction in the report regarding the 
date of onset of the disease.  For these reasons, the Board 
finds the report of the Medical Board to be of no probative 
value in determining the date of incurrence of the veteran's 
atherosclerotic heart disease and myocardial infarction.  The 
Board places much more probative weight on the veteran's 
remaining service medical records, which clearly show that 
the first evidence of heart disease appeared when the veteran 
was hospitalized for myocardial infarction in May 1991.  
Because there is no medical evidence whatsoever of a heart 
disease or myocardial infarction prior to May 1991, the Board 
finds that the presumption of soundness has not been 
rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In short, the Board finds that the weight of competent and 
probative evidence of record establishes that the veteran's 
myocardial infarction was incurred in service.  Accordingly, 
the Board finds service connection for myocardial infarction 
is warranted.  Thus, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for COPD is granted.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for myocardial infarction 
is granted.


REMAND

As discussed above, VA has a duty to make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for benefits.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Such assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Such assistance also 
includes providing a medical examination obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  In accordance with this duty, 
and for the reasons and bases set forth below, the Board 
finds that additional development is warranted before the 
veteran's remaining claims can be adjudicated.

In the interest of clarity, the Board will separately address 
the veteran's claims.


Bilateral glaucoma and left eye cataract

The veteran contends that he was diagnosed with bilateral 
glaucoma and a cataract of the left eye in either 1979 or 
1980.  Although he acknowledges that these disabilities 
preexisted his next period of active duty from March 1986 to 
August 1986, he essentially contends that these disabilities 
were aggravated during his various periods of active duty 
between 1986 and 1992.  More specifically, he has also 
recently asserted that his bilateral glaucoma and left eye 
cataract were aggravated by the myocardial infarction he 
sustained in May 1991.  He asserts that ever since the 
myocardial infarction occurred, he has experienced a 
continued worsening of his vision in both eyes.  

After having reviewed the record, the Board believes that 
there is ambiguity regarding whether the veteran currently 
has glaucoma or a cataract disability in his left eye.  In 
particular, the Board notes that during the veteran's 
September 1997 personal hearing, he testified that he had 
been involved in an accident two years before, and that, as a 
result, he was now for all practical purposes blind in his 
left eye.  Although the nature of this accident was not 
discussed, the veteran's VA treatment records reflect that in 
April 1995, he reported having been struck in the left eye 
while mowing his lawn and having experienced dimming vision 
since that time.  A subsequent clinical note dated in June 
1995 contains a diagnosis of retinal detachment, secondary to 
trauma, and early proliferative vitreoretinopathy of the left 
eye.

In light of the aforementioned evidence, the Board finds that 
a remand of these issues is appropriate, so the RO can 
provide the veteran with a VA examination by an appropriate 
specialist, in order to determine whether he currently still 
has glaucoma and/or cataract of the left eye.  In addition, 
the Board finds that during this examination, it would be 
helpful if the examiner was asked to discuss the etiology of 
the veteran's claimed bilateral glaucoma and left eye 
cataract, including whether or not these disabilities 
underwent an increase in severity during any of the veteran's 
various periods of active duty.  The examiner should also be 
asked to address whether or not these disabilities could have 
been aggravated by the veteran's myocardial infarction in May 
1991.

During his September 1997 hearing, the veteran testified that 
he was receiving regular treatment for his claimed bilateral 
glaucoma.  Therefore, while this case is in remand status, 
the Board finds that the RO should ensure that the veteran's 
most recent treatment records are obtained and associated 
with the claims folder.

Arthritis of multiple joints

The veteran is seeking service connection for an arthritic 
condition in his low back, shoulders, hands, knees, feet and 
hips.  He essentially contends that this condition had its 
onset while he was on active duty or within one year of his 
discharge from active duty.

The Board notes that service medical records from the 
veteran's service in the reserves are negative for any 
findings of arthritis between 1980 and 1988.  In numerous 
physical examinations conducted throughout this period, the 
veteran's back, neck and extremities were found to be normal.

In January 1989, three months following his discharge from 
his most recent period of active duty in October 1988, the 
veteran filed a claim of entitlement to service connection 
for arthritis.  During a November 1989 VA physical 
examination, the veteran reported that he had a recent 
history of pain in both thumbs, and occasional pain in both 
knees and his back.  He stated that he assumed that he had 
arthritis, but did not believe that he had been evaluated for 
this disability or that he had undergone any x-rays.  Upon 
examination, the VA examiner found no evidence of any 
swelling or effusion in the veteran's joints.  The VA 
examiner also found no evidence of any limitation in mobility 
in his joints.  The VA examiner noted a diagnosis of 
"Arthraligias. X-rays pending".

Medical records from the veteran's final period of active 
duty in the reserves, from February 1991 to July 1992, show 
that in July 1991 he complained of low back pain.  He 
reported that he had experienced no injury to his back, but 
that he had experienced several temporary periods of low back 
pain over the past year.  X-rays obtained in July 1991 
revealed evidence of very minimal osteoarthritic changes in 
the lumbosacral spine.  Subsequent service medical records 
reveal that in April 1992 the veteran complained of pain in 
his low back, knees, and hips.  He also reported pain in his 
upper back and shoulder blades.  In clinical notes dated 
throughout April 1992, it was noted that a bone scan had been 
found to be consistent with degenerative joint disease in 
multiple large joint areas, particularly in the AC and 
glenohumeral joints of both shoulders.  The report of the 
bone scan shows that increased uptake was also seen about the 
patella and feet bilaterally, but particularly affecting the 
right foot, and in the thyroid cartilage and in the 
sternoclavicular joints bilaterally.  These findings were 
noted to be consistent with degenerative/arthritic changes.  
In a report of medical examination completed at separation in 
June 1992, an examiner noted diagnoses of arthritis of the 
back, knees, shoulders, and right foot.  Range of motion in 
the shoulders was found to be decreased due to "stiffness".

In light of the aforementioned evidence, the Board believes 
that there is some ambiguity in the record regarding the 
exact nature and extent of the veteran's claimed arthritic 
condition, including precisely which joints are involved.  
Accordingly, the Board finds that a remand of this issue is 
warranted, so the RO can provide the veteran with a VA 
orthopedic examination in order to more accurately determine 
the nature and extent of the claimed arthritic condition.

Plantar warts

The veteran contends that service connection is warranted for 
plantar warts because this condition was first diagnosed 
while he was on active duty in the 1960's.

The Board notes that it has reviewed the service medical 
records from the veteran's initial period of active duty in 
the Army, and can find no indication that he was diagnosed 
with plantar warts during that period.  However, service 
medical records from the veteran's final period of active 
duty between February 1991 and July 1992 do reflect that he 
was treated for plantar warts on several occasions.

During his September 1997 personal hearing, the veteran 
appeared to provide somewhat contradictory testimony 
regarding the current state of his plantar warts.  
Specifically, the Board notes that at one point, the veteran 
specifically indicated that he still had plantar warts on 
both of his feet.  The veteran also testified, however, that 
his plantar warts had become a moot point and that he only 
experienced them while wearing combat boots in the military.  
In light of the veteran's testimony, the Board believes that 
the record is unclear as to whether he currently has plantar 
warts. 

As noted above, the fact that a condition or injury occurred 
in service alone is not enough to warrant service connection; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau, 2 Vet. App. at 144; 10 
Vet. App. at 271.  For this reason, the Board believes that a 
remand of this issue is necessary, so the RO can provide the 
veteran with a VA examination by an appropriate specialist in 
order to determine whether he has a current disability.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed bilateral glaucoma, left eye 
cataract, and plantar warts, which has 
not been associated with his VA claims 
folder.  After securing any necessary 
consents from the veteran, the RO should 
obtain such evidence and associate it 
with the veteran's VA claims folder.

2.  The RO should then schedule the 
veteran for a VA eye examination.  The 
veteran's claims folder and a copy of 
this remand must be provided to the 
examining physician for review prior to 
the examination.  The examiner should 
conduct an examination of the veteran's 
eyes and provide a diagnosis of any 
pathology found.  In particular, the 
examiner should be asked to specify 
whether examination reveals any evidence 
of bilateral glaucoma and/or a cataract 
of the left eye.  If found, the examiner 
should review the evidence of record and 
determine the most likely etiology of the 
veteran's bilateral glaucoma and cataract 
of the left eye.  In particular, the 
examiner should determine whether these 
disorders were aggravated during any of 
the veteran's various periods of active 
duty between 1986 and 1992 beyond the 
natural progression of the diseases.  The 
examiner should also specifically 
determine whether these disorders were 
aggravated by the veteran's myocardial 
infarction in May 1991 beyond the natural 
progress of the diseases.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  The RO should also schedule the 
veteran for a VA physical examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examining physician for review prior to 
the examination.  The examiner should 
conduct an examination of the veteran's 
feet and provide a diagnosis of any 
pathology found.  In particular, the 
examiner should be asked to specify 
whether examination revealed any evidence 
of plantar warts around the veteran's 
foot.  If found, the examiner should 
offer an opinion as to whether the 
veteran's plantar warts are related to 
service.

The examiner should also conduct an 
examination of all of the veteran's 
joints (including his low back, 
shoulders, hands, hips, knees, and feet) 
for the purpose of determining whether 
there is any evidence of arthritis in 
these joints.  If arthritis is found, the 
examiner should review the evidence of 
record and determine the nature and the 
most likely etiology of the veteran's 
arthritis.  In particular, the examiner 
should comment on whether it is at least 
as likely as not that the veteran's 
claimed arthritis, in whole or in part, 
is related to his service.  The examiner 
should also comment on whether it is at 
least as likely as not that the veteran's 
claimed arthritis  manifested either 
during one of the veteran's periods of 
active duty or within one year of 
discharge from a period of active duty.  
All indicated tests are to be performed, 
which must include X-ray studies.  

Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


